 


110 HR 16 IH: Chesapeake Bay Restoration Enhancement Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 16 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gilchrest (for himself, Mr. Van Hollen, Mr. Tom Davis of Virginia, Mr. Scott of Virginia, Mrs. Drake, Mr. Hoyer, Mr. Castle, Mr. Moran of Virginia, Mr. Platts, Mr. Ruppersberger, Mr. Bartlett of Maryland, Mr. Holden, Mr. Wolf, Mr. Cummings, Mrs. Jo Ann Davis of Virginia, Mr. Wynn, Ms. Norton, Mr. Hinchey, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to improve and reauthorize the Chesapeake Bay program. 
 
 
1.Short titleThis Act may be cited as the Chesapeake Bay Restoration Enhancement Act of 2007. 
2.DefinitionsSection 117(a) of the Federal Water Pollution Control Act (33 U.S.C. 1267(a)) is amended— 
(1)in paragraph (3) by striking and its; and 
(2)by adding at the end the following:  
 
(7)Chesapeake bay watershedThe term Chesapeake Bay watershed means the Chesapeake Bay and the area consisting of 36 tributary basins, within the States of Maryland, Virginia, West Virginia, Pennsylvania, Delaware, and New York and the District of Columbia, through which precipitation drains into the Chesapeake Bay. 
(8)Local government advisory committeeThe term Local Government Advisory Committee means the committee of the same name formed through the 1987 Chesapeake Bay Agreement. The committee may include representative members from all jurisdictions within the Chesapeake Bay watershed.  
(9)Tributary strategyThe term tributary strategy means one of 36 strategies in the Chesapeake Bay watershed that is a State approved, river-specific, cleanup plan that provides best management practice implementation actions that, when taken together, will meet the Chesapeake Bay Agreement goal of removing nutrient and sediment impairments from the Chesapeake Bay and its tidal tributaries.  
(10)Tributary basinThe term tributary basin means an area of land or body of water that drains into any one of 36 Chesapeake Bay tributaries or tributary segments and that is managed through tributary strategies under this Act.. 
3.Implementation and monitoring grants 
(a)In generalSection 117(e)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1267(e)(1)) is amended by striking approved and committed to implement all or substantially all aspects and inserting signed all or the water quality portion.  
(b)ReportingSection 117(e)(7) of such Act (33 U.S.C. 1267(e)(7)) is amended to read as follows: 
 
(7)ReportingThe Administrator shall make available to the public on or before March 31 of each year, a document that lists and describes, in the greatest practicable degree of detail all projects completed or underway, and accomplishments of the previous fiscal year, funded by the Federal Government or by a State government in the Chesapeake Bay watershed that contribute to Chesapeake Bay Agreement goals.. 
4.Federal facilities and budget coordinationSection 117(f) of the Federal Water Pollution Control Act (33 U.S.C. 1267(f)) is amended— 
(1)in paragraph (1) by inserting or carries out activities after Administrator);  
(2)in paragraph (2)— 
(A)by inserting or carries out activities after real property; and 
(B)by striking and actions taken by the agency with respect to the property, and inserting actions taken by the agency with respect to the property, and the activities of the agency; and 
(3)by striking paragraph (3) and inserting the following: 
 
(3)Annual budget planThe President, as part of the annual budget of the United States Government, shall submit information regarding each Federal agency involved in Chesapeake Bay restoration, including— 
(A)an interagency crosscut budget that displays the proposed budget for use by each Federal agency in carrying out restoration activities relating to the Chesapeake Bay for the following fiscal year; 
(B)a detailed accounting of all funds received and obligated by Federal agencies to achieve the goals of the Chesapeake Bay Agreement during the preceding fiscal year; and 
(C)a description of the Federal role in the Chesapeake Bay Program and the specific role of each agency involved in Chesapeake Bay restoration.. 
5.Achieving and maintaining nutrient and sediment reduction goalsSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267) is amended— 
(1)by striking subsection (i); 
(2)by redesignating subsections (g), (h), and (j) as subsections (i), (j), and (k), respectively; and 
(3)by inserting after subsection (f) the following: 
 
(g)Achieving and maintaining nutrient and sediment reduction goals 
(1)EvaluationIn transmitting State reports under section 305(b)(2), the Administrator shall include a report evaluating activities carried out during the preceding fiscal year (including any practice implemented during the fiscal year), and the overall progress made, in achieving and maintaining nutrient and sediment reduction goals for each tributary basin based on monitoring and modeling data. 
(2)BaselineThe baseline for the report (in this subsection referred to as the baseline) shall be the tributary load allocation agreement numbered EPA 903–R–03–007, dated December 2003 and entitled Setting and Allocating the Chesapeake Bay Basin Nutrient and Sediment Loads: The Collaborative Process, Technical Tools and Innovative Approaches. 
(3)InclusionsThe report shall include, for each tributary basin— 
(A)an identification of the total allocation of nutrients and sediment under the baseline; 
(B)an identification of any reduction or increase in the monitored and modeled quantities of nutrients and sediment during the preceding fiscal year, expressed numerically and as a percentage of the reduction or increase; 
(C)a list (organized from least to most progress made) that ranks the comparative progress made, based on the percentage of the reduction or increase under subparagraph (B), in each tributary basin toward meeting the annual allocation goal of that tributary basin for nutrients and sediment; and 
(D)to the maximum extent practicable, an identification of the principal sources of pollutants in the tributary basins, including airborne sources of pollutants. 
(4)Use of data; effects of drought and wet weather conditionsIn preparing the evaluation, the Administrator shall— 
(A)use monitoring and modeled data and information submitted under subsection (h)(1); and 
(B)describe the effects of drought and wet weather conditions on the condition of water quality parameters. 
(5)DistributionThe Administrator shall— 
(A)submit the report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate; and 
(B)make the report available to the public, including distribution in an electronic format.. 
6.Actions by StatesSection 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267) (as amended by section 5 of this Act) is further amended by inserting after subsection (g) the following: 
 
(h)Actions by states 
(1)Submission of informationNot later than January 31 of each year, each of the States of Delaware, Maryland, New York, Pennsylvania, Virginia, and West Virginia and the District of Columbia shall submit to the Administrator information describing, for each tributary basin located in the State or District of Columbia, for the preceding fiscal year— 
(A)the levels of nutrients and sediment contamination in the basin; 
(B)the principal sources of nutrients and sediment in the basin, by category; 
(C)for each category of pollutant source, the technologies and practices used to achieve reductions, including levels of best management practices implementation and sewage treatment plant upgrades; 
(D)any Federal or State funding used to implement a technology or practice described in subparagraph (C); and 
(E)all projects completed or underway, and accomplishments of the previous fiscal year, funded by the Federal Government, the State, or the District of Columbia in the Chesapeake Bay watershed that contribute to Chesapeake Bay Agreement goals. 
(2)Failure to actThe Administrator may not make a grant to a State under this section if the State fails to submit information in accordance with paragraph (1).. 
7.Chesapeake Bay program 
(a)In generalSection 117(i) of the Federal Water Pollution Control Act (as redesignated by section 5(2) of this Act) is amended— 
(1)in paragraph (1)— 
(A)by inserting tributary strategies and after ensure that; 
(B)by striking and implementation is begun and inserting , approved, and implemented; and 
(C)by inserting all or the water quality portion of after signatories to;  
(2)in paragraph (1)(A) by striking and its; and 
(3)by striking paragraph (2) and inserting the following: 
 
(2)Local government involvement 
(A)Measurable goalsThe Administrator shall request the Local Government Advisory Committee to prepare, in coordination with the Chesapeake Executive Council, and submit to the Administrator, within one year of the date of enactment of the Chesapeake Bay Restoration Enhancement Act of 2007, a report describing measurable goals for local governments to achieve by 2010 toward Chesapeake Bay Agreement nutrient and sediment reduction goals and associated funding needs. 
(B)Consideration of prioritiesIn preparing information for the annual budget under subsection (f), the President, in consultation with the States, shall consider priorities for funding needs recommended by the Local Government Advisory Committee. 
(3)Implementation assistance program 
(A)EstablishmentThe Administrator, in cooperation with the Chesapeake Executive Council, shall establish an implementation assistance program to support tributary strategies and other projects toward achievement of Chesapeake Bay Agreement goals. 
(B)Small watershed grants 
(i)In generalIn carrying out the program, the Administrator shall provide technical assistance and assistance grants under subsection (d) to local governments and nonprofit organizations, including academic institutions, to implement tributary strategies and other cooperative, locally based protection and restoration programs or projects within a tributary basin that complement the tributary strategy for such basin, including— 
(I)measures to improve water quality for the purpose of making progress toward Chesapeake Bay Agreement goals; and 
(II)measures for the creation, restoration, protection, or enhancement of habitat associated with the Chesapeake Bay ecosystem. 
(ii)PriorityIn selecting projects to receive grants under clause (i), the Administrator shall give priority to projects led by or partnered with local governments. 
(C)Capacity building programIn carrying out the program, the Administrator, in cooperation with the Administrator of the National Oceanic and Atmospheric Administration, shall provide capacity building assistance, including technical and financial assistance, to enhance the technical and environmental planning capabilities of local governments to carry out protection and restoration programs or projects within a tributary basin. 
(D)Targeted watershed grantsIn carrying out the program, the Administrator shall provide technical assistance and assistance grants to implement tributary strategies that accelerate the quantifiable reduction of nonpoint source nutrient and sediment pollution through innovative, sustainable, and cost-effective strategies. 
(4)Permit limitationsUntil such time that an applicable total maximum daily load is established under section 303(d), the applicable load allocation in the tributary strategy for any discharge for which a permit is required by section 301 and issued under section 402 in the Chesapeake Bay watershed shall be incorporated into the permit for the discharge so that the applicable load allocation for the discharge is attained and maintained.. 
(b)Conforming amendmentsSection 117 of such Act (33 U.S.C. 1267) is amended— 
(1)in subsection (d)(2)(B)— 
(A)by striking Small watershed grants program and inserting Implementation assistance program; 
(B)by striking implementing; and 
(C)by striking (g)(2) and inserting (i)(3); and 
(2)in subsection (e)(2)(B)(i) by striking and its.  
8.Study of Chesapeake Bay programSection 117(j) of the Federal Water Pollution Control Act (as redesignated by section 5(2) of this Act) is amended— 
(1)in paragraph (2)(B) by striking and 1995 and inserting 1995, and 2005; and 
(2)in paragraph (2)(C)— 
(A)by inserting tributary strategies and before management strategies; and 
(B)by striking on the date of enactment of this section. 
9.Authorization of appropriationsSection 117(k) of the Federal Water Pollution Control Act (as redesignated by section 5(2) of this Act) is amended to read as follows:  
 
(k)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated $30,000,000 for each of fiscal years 2008 through 2012 to carry out this section (other than subsection (i)(3)). 
(2)Implementation assistance program 
(A)Small watershed grants; capacity building programThere is authorized to be appropriated $10,000,000 for each of fiscal years 2008 through 2012 to carry out subsections (i)(3)(B) and (i)(3)(C). Of such funds— 
(i)30 percent per fiscal year shall be used to carry out subsection (i)(3)(B); and 
(ii)70 percent per fiscal year shall be used to carry out subsection (i)(3)(C). 
(B)Targeted watershed grantsThere is authorized to be appropriated $10,000,000 for each of fiscal years 2008 through 2012 to carry out subsection (i)(3)(D). 
(3)Period of availabilityFunds appropriated to carry out this section shall remain available until expended.. 
 
